Motion Granted; Appeals Dismissed and Memorandum Opinion filed August
23, 2018.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-17-00772-CR
                              NO. 14-17-00773-CR


               JEFFREY MICHAEL MCDONOUGH, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 359th District Court
                         Montgomery County, Texas
           Trial Court Cause Nos. 15-12-13012-CR; 17-04-05120-CR


                 MEMORANDUM                      OPINION

      Appellant Jeffrey Michael McDonough has signed and filed a written request
to withdraw his notices of appeal. See Tex. R. App. P. 42.2. Because this court has
not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeals dismissed. We direct the clerk of the court
to issue the mandates of the court immediately.

                                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.
Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2